16 F.3d 409NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
George W. GANTT, Plaintiff Appellant,v.MARYLAND DIVISION OF CORRECTION;  Richard Lanham;  SeawallSmith, Warden;  Purnell, Major, Chief of Security;  Briggs,Hearing Officer;  Parker, Hearing Officer;  Lieutenant Diay;Cornish, Co II;  Major Councel;  Captain McLean;  JakeSutton, Co II;  Bryant Goode, Co II;  Bagley, ARPCoordinator, Defendants Appellees.
No. 93-7185.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 16, 1993.Decided Jan. 13, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
George W. Gantt, appellant pro se.
John Joseph Curran, Jr., Atty. Gen., Glenn William Bell, Office of the Atty. Gen. of Maryland, Baltimore, MD, for appellees.
D.Md.
DISMISSED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
George W. Gantt appeals from a district court order that denied many motions he filed in relation to a 42 U.S.C. Sec. 1983 (1988) action pending in that court.*  The court also quashed its Order to Show Cause, granted one of Gantt's motions to strike, his Motion to Correct Document, and his Motion to Strike his Motion for Leave to File a Supplemental Complaint, and denied the Defendants' Motion for a More Definite Statement.  We dismiss this appeal because it is both untimely and interlocutory.


2
Though denial of preliminary injunctive relief is appealable,  see Wetzel v. Edwards, 635 F.2d 283 (4th Cir.1980), Gantt's appeal from that order is untimely since he noted this appeal outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1), failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5), and is not entitled to relief under Fed.  R.App. P. 4(a)(6).  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  To the extent that Gantt appeals from denial of preliminary injunctive relief, his failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider the issue.  We therefore dismiss the appeal as to that portion of the order because it is untimely.


3
As for Gantt's appeal of the court's denial of his other motions, we dismiss the appeal for lack of jurisdiction because that portion of the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The court's denial of Gantt's other motions here appealed is neither a final order nor an appealable interlocutory collateral order.  We therefore dismiss that aspect of Gantt's appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The court denied the following of Gantt's motions:  Motion for Temporary Restraining Order, Motion to Compel Production of Documents, Motion for Enlargement of Time, Motions Requesting Judicial Notice, Motion for More Definite Statement and Objection, Motion to Strike, Motion for Temporary Restraining Order and/or Preliminary Injunctive Relief, Motion Requesting Show Cause Order, Objections to Discovery, Request for Appointment of Counsel, and Request for Copies